       Case 1:20-cv-05431-JPC-RWL Document 24 Filed 04/06/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------X              4/6/2021
KENTA GABRIEL LITTLE,                                          :
                                                               :   20-CV-5431 (JPC) (RWL)
                                    Plaintiff,                 :
                                                               :   ORDER
                  - against -                                  :
                                                               :
COMMISSIONER OF SOCIAL SECURITY,                               :
                                                               :
                                    Defendant.                 :
---------------------------------------------------------------X

ROBERT W. LEHRBURGER, United States Magistrate Judge.

        Plaintiff’s application (Dkt. 21) to compel Defendant to file the certified

administrative record at this time is denied. The governing scheduling order required

Defendant to either answer the complaint and file the administrative record OR move to

dismiss the complaint. Defendant moved to dismiss and, accordingly, had and has no

obligation to file the administrative record. The documents relevant to the motion have

been submitted by Defendant in support of its motion to dismiss for untimeliness. The

relevant dates are also confirmed in Plaintiff’s complaint.            If there are particular

documents that Plaintiff believes she needs to be able to respond to the motion she

should so inform the Court as part of her response to the motion, which remains due to

be filed on April 13, 2021.

                                                     SO ORDERED.



                                                     _______________________________
                                                     ROBERT W. LEHRBURGER
                                                     UNITED STATES MAGISTRATE JUDGE

Dated: April 6, 2021
       New York, New York



                                                        1
      Case 1:20-cv-05431-JPC-RWL Document 24 Filed 04/06/21 Page 2 of 2




Copies transmitted this date to all counsel of record. The Clerk’s Office is respectfully
directed to mail a copy of this Order to Plaintiff pro se and note service on the docket:

      Kenta Gabriel Little
      983 Summit Ave.
      4F
      Bronx, NY 10452




                                           2
